TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00242-CV



                                   Drexel E. Evans, Appellant

                                                  v.

                              W & B Development, Ltd., Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 260,963-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal on April 10, 2013, and appellant’s brief was due

on October 4, 2013. On October 15, 2013, this Court notified appellant that his brief was overdue

and that the appeal could be dismissed for want of prosecution unless he filed a response reasonably

explaining his failure to file a brief. Appellant’s deadline to respond was October 25, 2013. To date,

appellant has not filed a brief or otherwise responded to our notice. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: April 11, 2014